Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/5/2021 has been entered. Claim 41 is currently amended.  Claims 50-52 are added in the application. Claims 24-52 are pending with claims 46-47 withdrawn from consideration.

Response to Arguments
Applicant’s argument, see page 6, filed on 2/5/2021, with respect to 112(d) rejection on claims 41 has been fully considered and is persuasive.  The 112(d) rejection is withdrawn.

Applicant’s argument, see page 7-13, filed on 2/5/2021, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that Kim does not teach or suggest second cold-rolling at a reduction rate CR% that satisfies equation A as recited in claim 24 because Kim’s steel 2 was “subjected to continuous annealing and hot dip simulation heat treatment”; therefore, the assertions that Kim's steel 2 “is made substantially similar process” and has “substantially identical composition” are incorrect.  However, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123).  Kim’s steel 2 is just the second embodiment disclosed in Kim’s anneaied is prima facie obvious.

In response to applicant’s argument that there is no motivation to combine Kim and Blumenau (page 9), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kim and Blumenau are in the same field of endeavor of making TWIP steel.  Blumenau further teaches that “A surface refinement in the form of a metal protective layer increases the resistance of the flat steel products to corrosion and therewith the product life thereof, and also increases their visual impression” (0003); and “Various methods for applying a metal protective layer are known. These include electrolytic deposition and hot dip coating. In addition to electrolytically produced refinement, hot dip refinement has established itself as an economically and ecologically advantageous method. In the case of hot dip coating the flat steel product to be coated is immersed in a metal molten bath” (0004).  Thus, applying metal protective layer such as hot dip plating is known to the industry.  In order to “increase the resistance of the flat steel products to corrosion and therewith the product life thereof, and 

In response to applicant's argument that Kim and Chin have different Al content (page 10), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kim and Chin are in the same field of endeavor of making TWIP steel.  Chin further teaches that “To improve the corrosion resistance of the cold-rolled steel sheet, the cold-rolled steel sheet may be plated with at least one selected from the group consisting of Zn, Zn--Fe, Zn--Al, Zn--Mg, Zn--Al--Mg, Al--Si, and Al--Mg--Si at a plating density of 20 g/m2 to 120 g/m2” (0059).  Therefore, in order to improve the corrosion resistance, it would have been obvious for one of ordinary skilled in the art to combine Chin’s teaching with Kim’s method.

In respond to applicant’s argument that Chin’s Al content of 5.6% is not close to the claimed limit of 4.0% (page 11), it has been held that “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range, that the claimed range achieves unexpected results relative to the prior art range” (MPEP 2144.05).  In this case, applicant merely states that “The present specification is very clear that Al above 4% is detrimental to ductility: “[w]hen the Al content is greater than 4.0%, there is a risk that the formation of twins is suppressed decreasing the ductility.” (Specification, [0025]).  However, there is no data showing the 
Applicant made argument that “tensile strength in Table 3 appears to be the final UTS, not UTSanneaied required by claimed equation A. Chin’s No. IS9 does not render instant claim 24 obvious”.  However, the final UTS in Chin’s Table 3 for sample IS9 is 1108 MPa.  The 1092 MPa is UTS before cold-rolled steel sheet.

In response to applicant’s argument that there is no motivation to combine Chin and Blumenau (page 12), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chin and Blumenau are in the same field of endeavor of making TWIP steel.  Blumenau further teaches that “A surface refinement in the form of a metal protective layer increases the resistance of the flat steel products to corrosion and therewith the product life thereof, and also increases their visual impression” (0003); and “Various methods for applying a metal protective layer are known. These include electrolytic deposition and hot dip coating. In addition to electrolytically produced refinement, hot dip refinement has established itself as an economically and ecologically advantageous method. In the case of hot dip coating the flat steel 

Claim Objections
Claims 25-45 are objected to because of the following informalities:  “A method according to claim…” should be “The method according to claim…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-41 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR20090070502A), a machine translation to English is use here as reference.
Regarding claim 24, Kim teaches a methods for manufacturing high manganese steel sheet.  Kim's steel has high Mn content, good tensile and elongation mechanical properties, austenite single phase structure and form twinning upon deformation (page 3 paragraph 1), meeting the definition of TWIP steel.  Kim’s method comprises (A) feeding a slab with a composition falling within the claimed range: 
Claim 1
Claimed range
Kim Steel 2 (Table 1)
Kim teaches (claim 1)
C
0.5<C<1.2%
0.6
0.3-0.9
Mn
13.0≤Mn<25.0%
18
15-30
S
≤0.030%
0.007
≤0.01
P
≤0.08%
0.01
≤0.05
N
≤0.1%
0.0006
≤0.01
Si
≤3.0%
0.3
≤1.0
Al
0.051-4.0%
1.5
0.01-4.0
V
0.1-2.5%
0.1
0.02-0.5
Fe and impurity
Balance
Balance
Balance


The broad composition of Kim overlaps the claimed ranges.  Steel 2 falls within the claimed ranges.  
(B) reheating at 1050 ~ 1300 °C and hot rolling at 850 ~ 1000 °C, meeting the claimed “B. reheating the slab and hot rolling the slab to provide a hot rolled slab”; (C ) winding (coiling) at annealed is obtained”; (F) second cold rolling (page 2 Description paragraph 11 to 17), meeting the claimed “F. second cold-rolling the annealed steel sheet”.  Kim is silent about tensile strength after annealing UTSannealed.  However, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01).  Since Kim teaches substantially identical composition and is made in substantially similar process, the claimed UTSannealed and equation A are prima facie obvious.
Regarding claim 25, Kim's steel 2 has 0.03% of Nb (Table 1), falling within the claimed ranges of Nb≤0.5%.
Regarding claim 26, Kim's steel 2 has 1.5% of Al, falling within the claimed range of 0.06<Al≤4.0%.
Regarding claim 27, Kim teaches reheating at 1050-1300 °C and hot rolling at 850-1000 °C (see above), falling within the claimed ranges of reheating above 1000 °C and hot rolling at least 850 °C.
Regarding claim 28, Kim teaches coiling at 700 °C or less (see above), overlapping the claimed below or equal to 580 °C.
Regarding claim 29 and 30, Kim teaches reduction rate of 50% for the first cold-rolling (page 4 paragraph 10), falling within the claimed range of 30-70% and 40-60%, respectively.
Regarding claim 31, Kim teaches the annealing temperature of 700 °C or more (see above), overlapping the claimed range of 700-900 °C.
Regarding claims 32-34, Kim is silent about tensile strength after annealing UTSannealed.  However, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01).  Since Kim teaches substantially identical composition and is made in substantially similar process, the claimed UTSannealed values are prima facie obvious.
Regarding claim 35-37, Kim's steel 2 has elongation of 33-64% at reduction ratio of 20% to 0% (Table 2), falling within the claimed range of above 10%, 15%, and 30-70%, respectively.
Regarding claim 38, Kim's steel 2 at 20% reduction ratio has total elongation of 33% (Table 2), satisfying the claimed equation B: 1.0989<1.1939.
Regarding claim 39 and 40, Kim's steel 2 has reduction ratio of 20% in second cold rolling (Table 2), falling the claimed ranges of between 1 to 50%, between 1 and 25%, respectively.
Regarding claim 41, Kim's steel 2 has reduction ratio of 30-40% in second cold-rolling (Table 2).
Regarding claim 48, Kim's steel 2 has final (after second rolling) tensile strength UTS of 1417 MPa at 30% reduction rate (CR%) (Table 2), meeting the claimed UTS above 1200 MPa.
Regarding claim 49, Kim's steel 2 has final (after second rolling) TE of 23% at 30% reduction rate (CR%) (Table 2), meeting the claimed TE above 10%.
Regarding claim 50, Kim teaches reheating at 1050 ~ 1300 °C and hot rolling at 850 ~ 1000 °C, winding (coiling) at 700 °C or less, first cold rolling at a reduction ratio of 10 to 80%, overlapping the claimed ranges.
Regarding claim 51, Kim teaches first cold rolling at a reduction ratio of 10 to 80%, overlapping the claimed range.

Claims 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR20090070502A) as applied to claim 24 above, and further in view of Blumenau (US 20140251505 A1).
Kim teaches a TWIP steel sheet as applied to claim 24 above.
Regarding claim 42-43, Kim teaches hot-dip plating of the steel sheet (Claim 5), but not after the second cold rolling; and Kim is silent about aluminum based or zinc based hot-dip bath.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143). Blumenau teaches a TWIP steel (0003) and adding a zinc, zinc/aluminum, zinc/magnesium, aluminum or aluminum/silicon hot dip coating to the flat steel (0034) after annealing and cooling (0018-0032).  Kim and Blumenau are in the same field of endeavor of making TWIP steel.  Blumenau further teaches that “A surface refinement in the form of a metal protective layer increases the resistance of the flat steel products to corrosion 
Regarding claim 44, Blumenau teaches aluminum based coatings, known as AS coatings, containing less than 15% Si, less than 5.0% Fe, remainder Al and unavoidable impurities, including traces of Zn and rare earths (0082-0083), meeting the claimed aluminum-based bath comprises less than 15% Si, less than 5.0% Fe, optionally 0.1 to 8.0% Mg and optionally 0.1 to 30.0% Zn, the remainder being Al.
Regarding claim 45, Blumenau teaches zinc based coatings, known as "ZM" coatings containing 0.1-8.0% Al, 0.2-8.0 Mg (0079-0080), meeting the claimed zinc-based bath comprises 0.01-8.0% Al, optionally 0.2-8.0% Mg, the remainder being Zn.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR20090070502A) as applied to claim 24 above, and further in view of Chin et al (US 20130295409 A1).
Kim teaches a TWIP steel sheet as applied to claim 24 above.
Regarding claim 42-43, Kim teaches hot-dip plating of the steel sheet (Claim 5) but not after the second cold rolling; and Kim is silent about aluminum based or zinc based hot-dip bath.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143). Chin teaches a TWIP steel (0005) having composition substantially identical to the current application except Al content (5.7% in Chin’s Steel No. IS1, Table 1, vs 0.051-4.0% in current application). Chin teaches the same manufacturing process of hot-rolling at 1100-1200 °C and finishing hot-rolling at 850 °C or higher; coiling at 600 °C or lower; pickling and cold-rolling with 20-70% reduction ratio;  recrystallization annealing at 600-900 °C; second cooling at 400-500 °C; and at the end hot-dip coating with Zn, Zn--Fe, Zn--Al, Zn--Mg, Zn--Al--Mg, Al--Si, and Al--Mg--Si (0054-0059).  Kim and Chin are in the same field of endeavor of making TWIP steel.  Chin further teaches that “To improve the corrosion resistance of the cold-rolled steel sheet, the cold-rolled steel sheet may be plated with at least one selected from the group consisting of Zn, Zn--Fe, Zn--Al, Zn--Mg, Zn--Al--Mg, Al--Si, and Al--Mg--Si at a plating density of 20 g/m2 to 120 g/m2” (0059).  Therefore, in order to improve the corrosion resistance, it would have been obvious for one of ordinary skilled in the art to combine Chin’s teaching with Kim’s method.

Claims 24-25, 27-37, 42-43 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al (US 20130295409 A1).
Regarding claim 24, Chin teaches a TWIP steel (0005) having composition substantially identical to the current application except Al content (5.6% in Chin’s Steel No. IS9, Table 1, vs 0.051-4.0% in current application):
Claim 1
Claimed range
Chin No. IS9 (Tale 1)
Chin’s ranges
C
0.5<C<1.2%
0.8
0.6-1.0% (0016)
Mn
13.0≤Mn<25.0%
14.6
10-15% (0020)
S
≤0.030%
0.004
0.015% or less (0024)
P
≤0.08%
0.012
0.02% or less (0022)
N
≤0.1%
0.003
0.1% to 2.5% (0018)
Si
≤3.0%
0.65
0.1-2.5% (0018)
Al
0.051-4.0%
5.6
5% to 8% (0026)
V
0.1-2.5%
0.2
0.005% to 0.5% (0041)
Fe and impurity
Balance
Balance
Balance


A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  Chin’s Al content of 5.6% is considered close to the claimed range.  Therefore, a prima facie of obviousness exists. Chin teaches the same manufacturing process of hot-rolling start at 1100-1200 °C and finishing hot-rolling at 850 °C or higher; coiling at 600 °C or lower; pickling and cold-rolling with 20-70% reduction ratio;  recrystallization annealing at 600-900 °C; second cooling at 400-500 °C; and hot-dip coating with Zn, Zn--Fe, Zn--Al, Zn--Mg, Zn--Al--Mg, Al--Si, and Al--Mg--Si (0054-0059).  
Regarding claim 25, Chin's steel 2 has 0.11% of Ti (Table 1), falling within the claimed ranges of Ti < 0.5%.
Regarding claim 27, Chin teaches hot-rolling start at 1100-1200 °C and finishing hot-rolling at 850 °C or higher (see above), falling within the claimed ranges of reheating above 1000 °C and hot rolling at least 850 °C.
Regarding claim 28, Chin teaches at 600 °C or lower (see above), overlapping the claimed below or equal to 580 °C.
Regarding claim 29 and 30, Chin teaches reduction rate of 20-70% for the first cold-rolling (see above), falling within the claimed range of 30-70% and 40-60%, respectively.
Regarding claim 31, Chin teaches the annealing temperature of 600-900 °C (see above), overlapping the claimed range of 700-900 °C.
Regarding claim 32-34, Chin's steel No. IS9 has UTSannealed of 1092 MPa (Table 3) at reduction ratio of 50% (Table 2), falling within the claimed range of above 800 MPa, 800-1400 MPa, and 1000-1400 MPa.
Regarding claim 35-37, Chin's steel No. IS9 has elongation of 35.6% (Table 3), falling within the claimed range of above 10%, 15%, and 30-70%, respectively.
Regarding claim 42-43, Chin teaches hot-dip coating with Zn, Zn--Fe, Zn--Al, Zn--Mg, Zn--Al--Mg, Al--Si, and Al--Mg--Si (0054-0059).
Regarding claim 50, Chin teaches hot-rolling start at 1100-1200 °C and finishing hot-rolling at 850 °C or higher; coiling at 600 °C or lower; and first cold-rolling with 20-70% reduction ratio, overlapping the claimed ranges.
Regarding claim 51, Chin teaches first cold-rolling with 20-70% reduction ratio, overlapping the claimed range.
Regarding claim 52, Chin teaches determining tensile strength after hot rolling and before cold rolling: “the hot-rolled steel sheet is coiled…The hot-rolled steel sheet can have improved properties such as a specific gravity of 7.4 g/cm3, a tensile strength of 800 MPa to 1200 MPa, a yield ratio of 60% or greater, and elongation of 30%” (0055).  Table 3 lists TS of hot-rolled steel sheet as well as TS of cold-rolled steel sheet.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al (US 20130295409 A1) as applied to claim 43 above, and further in view of Blumenau (US 20140251505 A1).
Chin teaches a TWIP steel sheet as applied to claim 43 above.
Regarding claim 44, Chin is silent about the composition of aluminum based hot dip coating.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143).  Blumenau teaches aluminum based coatings, known as AS coatings, containing less than 15% Si, less than 5.0% Fe, remainder Al and unavoidable impurities, including traces of Zn and rare earths (0082-0083), meeting the claimed aluminum-based bath 
Regarding claim 45, Chin is silent about the composition of zinc based hot dip coating.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143). Blumenau teaches zinc based coatings, known as "ZM" coatings containing 0.1-8.0% Al, 0.2-8.0 Mg (0079-0080), meeting the claimed zinc-based bath comprises 0.01-8.0% Al, optionally 0.2-8.0% Mg, the remainder being Zn.  Chin and Blumenau are in the same field of endeavor of making TWIP steel.  Blumenau further teaches that “A surface refinement in the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734